            Case 1:20-cv-09845-LGS Document 30 Filed 02/18/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



KJM SECURITIES, INC.,
                                                              Civil Action No. 1:20-cv-09845-LGS
               Plaintiff,

       -against-                                               PROTECTIVE ORDER
AEGEA CAPITAL MANAGEMENT LLC
AND CEM A. KARSAN,

               Defendants.


 LORNA G. SCHOFIELD, District Judge:

         The parties having agreed to the following terms of confidentiality, and the Court having

 found that good cause exists for issuance of an appropriately tailored confidentiality order

 governing the pre-trial phase of this litigation, it is therefore hereby

         ORDERED that any person subject to this Order — including without limitation the parties

 to this action, their representatives, agents, experts and consultants, all third parties providing

 discovery in this action, and all other interested persons with actual or constructive notice of this

 Order — shall adhere to the following terms:

       1.    Any person subject to this Order who receives from any other person, including any

third party, any information of any kind — whether in documents, testimony, or any other form —

provided in the course of this litigation (“Discovery Material”) that is designated as “Confidential”

pursuant to the terms of this Order shall not disclose such Confidential Discovery Material to anyone

else except as expressly permitted by this Order.

       2.    The person producing any given Discovery Material may designate as “Confidential”

any Discovery Material or portion of Discovery Material that contains non-public business,

                                                    1
            Case 1:20-cv-09845-LGS Document 30 Filed 02/18/21 Page 2 of 6



commercial, financial, or personal information, the public disclosure of which is either restricted by

law or could, in the good faith opinion of the producing person, adversely affect a person’s privacy

obligations or policies, business, commercial, financial, or personal interests.

       3.    With respect to the Confidential portion of any Discovery Material other than deposition

transcripts and exhibits, the producing person or that person’s counsel may designate such portion

as “Confidential” by stamping or otherwise clearly marking as “Confidential” the document or

protected portion of the document in a manner that will not interfere with legibility or audibility.

Deposition testimony may be designated as Confidential either on the record during the deposition

or within 5 days of receipt of the transcript.

       4.    In the event that any party wishes to publicly file any Confidential Discovery Material

in connection with a motion in this proceeding, unless otherwise stipulated, the party shall in the first

instance make a motion to file such Confidential Discovery Material under seal pursuant to Rule

I(D)(3) of the Court’s Individual Rules.

       5.    At any time prior to the trial of this action, any Discovery Material inadvertently

produced without limitation may be designated by the producing person as Confidential by informing

all parties in writing that the Discovery Materials should be treated as Confidential under this Order.

       6.    No person subject to this Order other than the producing person shall disclose any of the

Discovery Material designated as Confidential by the producing person to any other person, except:

               a. the parties to this action;

               b. counsel retained specifically for this action, including any paralegal, clerical, and

                   other assistant employed by such counsel and assigned to this matter;

               c. as to any document, its author, its addressee, and any other person indicated on

                   the face of the document as having received a copy;


                                                   2
            Case 1:20-cv-09845-LGS Document 30 Filed 02/18/21 Page 3 of 6



                 d. any witness called to testify at deposition or any witness whom counsel for a

                    party in good faith believes may be called to testify at trial or deposition in this

                    action, provided such person has first executed a Non-Disclosure Agreement

                    in the form attached to this Order;

                 e. any person retained by a party to serve as an expert witness or otherwise

                    provide specialized advice to counsel in connection with this action, provided

                    such person has first executed a Non-Disclosure Agreement in the form

                    attached to this Order;

                 f. stenographers engaged to transcribe depositions conducted in this action; and

                 g. the Court and its support personnel.

       7.    Prior to any disclosure of any Confidential Discovery Material to any person referred to

in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this

Order and shall sign a Non-Disclosure Agreement in the form attached to this Order. Counsel shall

retain each signed Non-Disclosure Agreement.

       8.    Any party who either objects to any designation of confidentiality, or who requests

further limits on disclosure (such as “attorneys’ eyes only” in extraordinary circumstances), may at

any time prior to the trial of this action serve upon counsel for the designating person a written notice

stating with particularity the grounds of the objection or request. If the parties cannot reach a prompt

agreement respecting the objection, the parties may seek a ruling from the Court.

       9.    Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

       10. If, in connection with this litigation, a party inadvertently discloses information subject

to a claim of attorney-client privilege or work-product protection (“Inadvertently Disclosed
                                                    3
             Case 1:20-cv-09845-LGS Document 30 Filed 02/18/21 Page 4 of 6



Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture of any claim

of privilege or work-product protection with respect to the Inadvertently Disclosed Information and

its subject matter.

        11. If a disclosing party makes a claim of inadvertent disclosure, the receiving party shall,

within five business days, return or destroy all copies of the Inadvertently Disclosed Information,

and provide a certification of counsel that all such information has been returned or destroyed. A

receiving party may move the Court for an Order compelling production of the Inadvertently

Disclosed Information. The motion shall be filed under seal and shall not assert as a ground for

entering such an Order the fact or circumstances of the inadvertent production.

        12. This Order shall survive the termination of the litigation. Within 30 days of the final

disposition of this action, all Discovery Material designated as “Confidential,” including copies, shall

be returned promptly to the producing person, or, upon permission of the producing person,

destroyed.

        13. The Court does not retain jurisdiction over orders such as this after the litigation is

concluded.




                                                  4
           Case 1:20-cv-09845-LGS Document 30 Filed 02/18/21 Page 5 of 6




       14. This Stipulation and Order shall not be construed as an admission by any party that any

document or other evidence is discoverable, relevant, or admissible or as a waiver of any right to

object to the discoverability, relevance, or admissibility of any document or other evidence. There

are no intended beneficiaries of this Stipulation and Order other than the parties to this action and

the Court, and no other person shall acquire any right hereunder.


The parties are advised that the Court retains discretion as to whether to afford confidential treatment to
redacted information in Orders and Opinions.

So Ordered.

Dated: February 18, 2021
       New York, New York
                                                        LORNA G. SCHOFIELD
                                                        United States District Judge




                                                 5
            Case 1:20-cv-09845-LGS Document 30 Filed 02/18/21 Page 6 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



KJM SECURITIES, INC.,
                                                           Civil Action No. 1:20-cv-09845-LGS
                Plaintiff,

         -against-                                             PROTECTIVE ORDER
AEGEA CAPITAL MANAGEMENT LLC
AND CEM A. KARSAN,

                Defendants.



                I,                                     , acknowledge that I have read and understand

the Stipulation and Order for the Production and Exchange of Confidential Information in this action

(the “Order”). I agree that I will not disclose any Confidential Discovery Material produced in this

litigation to anyone other than for purposes of this litigation and that at the conclusion of the litigation

I will return all discovery information to the party or attorney from whom I received it.

                By acknowledging these obligations under the Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern District of

New York for the purpose of any issue or dispute arising under this Non-Disclosure Agreement and

that my willful violation of any term of the Order could subject me to punishment for contempt of

Court.



 Dated:
